FILED

l~tA‘f t 8 2010
Glerk, £J,S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

fourts for the District of C¢Jlumbla
Craig, )
)
Plaintiff, )
)
v. ) Civil Action No. (
) 10 U8Z6
Brett Parson, Sgt.-Lt., Metropolitan )
Police Department, )
)
Defendant. )
MEMORANDUM OPINION

Plaintiff Craig (no last name) has filed an application to proceed without prepayment of
fees and a pro se complaint. The application will be granted and the complaint will be dismissed
for failure to state a claim upon which relief may be granted.

Craig, who identifies himself as a temporary resident Saint Elizabeth’s Psychiatric
Hospital, brings this suit against Brett Parson, allegedly an officer in the District of Columbia’s
Metropolitan Police Department ("MPD") and director of the MPD’s Gay Liaison Unit.
Complaint il 4. 'l` he complaint alleges that Craig was "falsely arrested because of . . . Parson."
Id. 1] l. However, the facts alleged in the complaint, in relevant part, assert only that Parson
directed two other MPD officers to investigate a report of domestic violence at Craig’s dwelling.
Ia’. 11 4. Craig alleges that the two officers who came to his home on February 28, 2006, were
rude to him, called him derogatory names, and pointed a gun at him when he picked up a pair of
scissors. ld. The complaint contains several derogatory remarks about Parson, id. 11 5. As
injunctive relief, Craig seeks a restraining order requiring Parson to stay at least 3 miles from

him, and that Parson be put in federal prison for the rest of his life. Ia’. at 6 1111 l-2. As monetary

relief, Craig seeks only "spiritual" damages in the aggregate of 3 trillion, 300 billion, and
3 million dollars. Id. at 6 11 4.

The complaint does not identify the federal right of action under which Craig brings this
complaint, and the facts alleged in the complaint do not support a reasonable inference that the
two officers made a false arrest of Craig on February 28, 2006, or that Parson directed them to
make a false arrest, or even that Craig was singled out for arrest because of his disability. In
short, the facts alleged in the complaint do not state a claim for a violation of Craig’s federal civil
rights. Accordingly, this complaint will be dismissed for failure to state a claim upon which
relief may be granted.

A separate order accompanies this memorandum opinion.

Date:  z@/ ZO(”\§ (Jnited'§tates District Judge